Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1)	Applicant’s amendments to the claims filed 02/07/2022 are accepted. Claims 6, 9, 14, 16, and 21-22 are amended.
Response to Arguments
2)	Applicant’s arguments, see section titled “The Claims are Patentable under 35 U.S.C. § 112(b), filed 02/07/2022, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 6-7, 9-11, 14-19, and 22 has been withdrawn. 
EXAMINER’S AMENDMENT
3)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kenneth Knox (Reg. No. 71306) on 02/17/2022.
The application has been amended as follows: 
Claim 21, line 1, “The enemator of claim 1” is amended to “The enemator of claim 6”
Allowable Subject Matter
4)	Claims 1-3, 6-7, 9-11, and 14-23 are allowed.
REASONS FOR ALLOWANCE
5)	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 6, and 14 (Examiner recognizes that the claims are not exactly equivalent, but require similar elements/a method using those elements) the closest prior art of record is U.S. PGPUB 20200215257 to Hagen. While Hagen teaches an enemator (as shown in Fig. 2), comprising: a nozzle (Fig. 2; 3); an enema bulb (Fig. 2; 2) fluidly coupled to the nozzle, the enema bulb being configured to store solution therein [Paragraph 0073] and, in response to a squeezing force applied to the enema bulb, direct the solution through the nozzle [Paragraph 0073] and a nozzle outlet (Fig. 2; 5); an anti-reflux coupler (Fig. 3; 4 and 14) positioned between the enema bulb and the nozzle (as shown in Fig. 3) through which the solution passes from the enema bulb to the nozzle [Paragraph 0078], the anti-reflux coupler comprising: an inlet (as shown in Annotated Fig. 2) for receiving at least a portion of the solution from an interior of the enema bulb; an outlet for expelling the solution into the nozzle; an anti-reverse diaphragm (Fig. 2; 11) configured to prevent reflux of the solution into the enema bulb from the nozzle [Paragraph 0074]; and a check valve body (Fig. 2; 14), the inlet being positioned on the check valve body (as shown in Fig. 2) [Paragraph 0078]; a first threaded connector (Fig. 2; 16 and 17) [Paragraphs 0040 and 0078 teach that the connector may be threaded] for detachably attaching the anti-reflux coupler to the enema bulb; a second connector (Fig. 2; 20 and 21) for detachably attaching the nozzle to the anti- reflux coupler; a first sealing ring [Paragraph 0080] for sealing the anti-reflux coupler and the enema blub at the first threaded connector; and a first one-way air valve 
	Hagen fails to teach wherein the second connectors is threaded, wherein the enemator comprises a second sealing ring for sealing the nozzle and the anti-reflux coupler; a second one-way air valve being positioned relative to an aperture at a base of the enema bulb; a third sealing ring for sealing an internal portion of the nozzle to the anti-reflux coupler, the third sealing ring being positioned above the second sealing ring; and a fourth sealing ring for sealing the check-valve body to a base of the anti-reflux coupler (for claim 1, specifically); or a first sealing ring for sealing an internal portion of the nozzle to the anti-reflux coupler and a fourth sealing ring for sealing the check-valve body to a base of the anti-reflux coupler (for claims 6 and 14 specifically).
The combined structure of the third and fourth sealing rings (or first and second, within claims 6 and 14) imparts a novel and non-obvious function of the claimed invention; namely, to allow for easy dissembling, cleaning, and reassembling of the device - as noted by Applicant in Paragraph [0031] of the Specification, as originally filed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./           Examiner, Art Unit 3783                                                                                                                                                                                             /THEODORE J STIGELL/Primary Examiner, Art Unit 3783